
	
		I
		111th CONGRESS
		2d Session
		H. R. 6532
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the International Emergency Economic Powers Act
		  to establish certain procedures with respect to blocking property of
		  charities.
	
	
		1.Short titleThis Act may be cited as the
			 Procedures for Sanctions Against
			 Charities Act.
		2.Procedures
			 regarding blocking property of charities
			(a)In
			 generalThe International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) is amended—
				(1)by redesignating
			 section 208 as section 209; and
				(2)by inserting after
			 section 207 the following new section:
					
						208.Procedures
				regarding blocking property of charities
							(a)DefinitionsIn this section:
								(1)CharityThe term charity means an
				organization described in section 501(c)(3) of the Internal Revenue Code of
				1986 and exempt from tax under section 501(a) of such Code.
								(2)SanctionThe
				term sanction means the blocking of property under section
				203(a).
								(b)Warrant
				requirement
								(1)Warrant
				requirementA sanction may be
				imposed that blocks property of a charity only pursuant to a warrant obtained
				in the same manner as provided for a search warrant under the Federal Rules of
				Criminal Procedure. The court may issue such warrant if the United States
				demonstrates that there is probable cause to believe that—
									(A)the property with
				respect to which the warrant is sought is subject to the sanction; and
									(B)the property may be moved outside the
				jurisdiction of the United States.
									(2)Exception
									(A)In
				generalThe United States may impose a sanction that blocks
				property of a charity before applying to the court for a warrant under
				paragraph (1) if the United States has reason to believe that delay in seizure
				from such ex parte application may have an adverse result, including—
										(i)endangering the
				life or physical safety of an individual;
										(ii)flight from
				prosecution;
										(iii)destruction of
				or tampering with evidence;
										(iv)intimidation of
				potential witnesses; or
										(v)otherwise
				seriously jeopardizing an investigation.
										(B)Probable cause
				showingIn a case in which property is subject to a sanction
				under subparagraph (A), the property shall be released from the order blocking
				it unless the United States makes the probable cause showing required by
				paragraph (1) within 48 hours after the property is blocked.
									(3)Subsequent court
				actionsUpon a finding of
				probable cause, the court may issue the warrant. Upon the motion of the United
				States, the court may require the execution of satisfactory performance bonds,
				create receiverships, appoint conservators, custodians, appraisers,
				accountants, or trustees, or take any other action to secure, maintain, or
				preserve the availability of the property that is the subject of the
				warrant.
								(c)Procedures
				regarding charitiesThe President shall establish procedures with
				respect to the imposition of a sanction that blocks property of a charity in
				order to implement the following:
								(1)Prior notice;
				opportunity for complianceIn
				any case in which the President anticipates imposing such a sanction on a
				charity, the President shall, before imposing the sanction, notify the charity
				in writing, by delivery to the chief executive officer or chair of the
				governing body of the charity, of the facts, events, persons, and other
				relevant information serving as the basis for imposing the sanction, and
				setting forth the steps the charity may take to avoid imposition of the
				sanction.
								(2)NoticeIf the sanction is imposed on the charity
				because the charity has failed to take the steps described in paragraph (1), or
				if paragraph (3) applies, the President shall notify the charity, in the manner
				described in paragraph (1), of the imposition of the sanction.
								(3)Exigent
				circumstancesThe notice under paragraph (1) need not be provided
				if the President determines that there is probable cause to believe that the
				property of the charity is subject to the sanction and that providing such
				notice and opportunity—
									(A)will jeopardize
				the availability of the property; or
									(B)may have an
				adverse result, including—
										(i)endangering the
				life or physical safety of an individual;
										(ii)flight from
				prosecution;
										(iii)destruction of
				or tampering with evidence;
										(iv)intimidation of
				potential witnesses; or
										(v)otherwise
				seriously jeopardizing an investigation.
										(4)Opportunity to
				present responseThe President shall provide a charity notified
				under paragraph (1) or (2) of the imposition of a sanction an opportunity to
				provide a response to imposing the sanction, including a hearing on the record
				if so requested by the charity. Such hearing or other proceeding agreed to by
				the parties shall be held not later than 60 days after the notice is
				provided.
								(5)Subsequent
				allegationsIf, after notice
				is provided under paragraph (1) or (2), additional allegations arise involving
				the charity that are or may provide additional bases for imposing the sanction
				involving blocking property of the charity, the procedures under this
				subsection shall apply with respect to such additional allegations.
								(d)Periodic review
				of blocking orders
								(1)Periodic
				reviewThe President shall—
									(A)at least once in every 2-year period,
				review each sanction imposed that involves blocking the property of a charity
				in order to ensure that the basis for imposing the sanction remains valid;
				and
									(B)provide the charity an opportunity for a
				hearing on the record with respect to such review.
									(e)Appeals
								(1)Administrative
				appealThe President shall
				provide to any charity on which a sanction is imposed that blocks the property
				of the charity, or is continued pursuant to a periodic review under subsection
				(d), an opportunity to appeal the sanction in accordance with the procedures
				set forth in sections 556 and 557 of title 5, United States Code, without
				regard to any exclusion set forth in section 554(a) of such title.
								(2)Judicial
				appealIn any appeal under chapter 7 of title 5, United States
				Code, of a determination in a hearing under paragraph (1)—
									(A)the court shall
				review the case de novo; and
									(B)the burden is on
				the United States Government to establish, by a preponderance of the evidence,
				that the property is subject to the sanction.
									(f)Access to
				classified informationAt any hearing or other proceeding held at
				the request of a charity under this section, the charity shall be entitled to
				be represented by counsel and shall be provided the opportunity to review the
				evidence of the Government with respect to the sanction involved, consistent
				with procedures analogous to those set forth in the Classified Information
				Procedures Act (18 U.S.C. App. 3), as determined by the court.
							(g)Confidentiality
				and privacyProperty of a
				charity that is blocked pursuant to the imposition of a sanction may not be
				made available to a Government agency other than the Government agency
				responsible for blocking the property, except to the appropriate law
				enforcement agency pursuant to the Federal Rules of Criminal
				Procedure.
							.
				3.Applicability
			(a)In
			 generalSubject to subsection
			 (b), the amendments made by section 2 shall apply to any order that imposes a
			 sanction blocking the property of a charity and that is issued under the
			 International Emergency Economic Powers Act—
				(1)on or after the
			 date of the enactment of this Act; or
				(2)before the date of
			 the enactment of this Act, if the order is in effect on such date of
			 enactment.
				(b)Procedures with
			 respect to existing ordersIn
			 the case of an order that imposes a sanction blocking the property of a charity
			 and to which subsection (a)(2) applies—
				(1)in lieu of the
			 requirements under paragraphs (1) and (2) of section 208(c) of the
			 International Emergency Economic Powers Act, as added by section 2 of this Act,
			 the President shall provide, within 45 days after the date of the enactment of
			 this Act, notice to the charity that is the subject of the order, by delivery
			 to the chief executive officer or chair of the governing body of the charity,
			 of the facts, events, persons, and other relevant information that served as
			 the basis for imposing the sanction; and
				(2)in applying
			 paragraph (4) of such section 208(c), the notice under paragraph (1) of this
			 subsection shall be deemed be notice provided under paragraph (2) of such
			 section 203(c).
				
